The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicants timely traversed the restriction requirement in the reply filed on 07/31/2022 with no election.  The traversal is on the grounds that there are no identifiable species claims connected to the figures.  This is not found persuasive because a species restriction does not have to be only related to the claimed subject matter.  An election for species can be based on the disclosure including the specification and the drawings when there are generic claims present.  Since claims 1-13 are generic to the patentably distinct species in the figures, a provisional election of species can be required, MPEP 808.01 (a).  Therefore, a species election on the record is required so any future claim amendments are directed to the elected species.  Upon closer examination, species 1 and 2 are rejoined.  However, Fig. 7 is directed to a mutually exclusive embodiment from Figs. 1-2 & 6 because Fig. 7 comprises two oxygen supplies 241 and 242.  Therefore, an election is required between Species 1: Figs. 1-2 & 6 and Species 2: Fig. 7. If the applicant believes that these are in fact similar and should not be considered mutually exclusive species, the applicant is required to state that these embodiments do not have mutually exclusive characteristics and a single prior art disclosing one would disclose the other since they are obvious variants of each other.  Thus, claims 1-13 are presently pending in this application.  
The requirement is still deemed proper and is therefore made FINAL.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vardi et al. (2004/0133188) “Vardi”. 
Regarding claims 1 and 2, Vardi discloses an apparatus (device in Figs. 1A-1B; par. 0024), comprising: a housing (chamber 100, Fig. 1B), configured for insertion into a body of a subject (par. 0029 discloses the chamber 100 is implanted into the body); at least one oxygen reservoir (annular space 115 and interior 130; Figs. 1A-1B) disposed within the housing (chamber 100 has oxygen reservoirs 115 and 130 disposed within; Fig. 1A); at least one layer of transplanted or functional cells (functional cell layers 120; Figs. 1A-1B), disposed within the housing (chamber 100 has disposed within the functional cells 120 Figs. 1A-1B); and gaseous oxygen disposed within the at least one oxygen reservoir (par. 0030 discloses oxygen that diffuses through the membrane 110 into annular space 115, where the diffused oxygen is gaseous; Fig. 1B) , the apparatus arranged to permit passage of the gaseous oxygen from the at least one oxygen reservoir to the transplanted or functional cells (par. 0029 discloses the oxygen is diffused from interior 130 having photosynthetic cells 135 to the annular space 115 having functional cells 120; Fig. 1B).
Regarding claim 3, Vardi discloses the functional cells 120 (Fig. 1B) comprise pancreatic islet cells of Langerhans cells (par. 0028 discloses pancreatic islet cells).
Regarding claims 4-5, Vardi discloses wherein the housing (chamber 100; Fig. 1B) comprises a semi-permeable membrane (outer membrane 105; Fig. 1B and par. 0026 disclose a semi-permeable membrane 105) having associated therewith a molecular weight cutoff (par. 0026 discloses molecular weight cutoff for outer membrane 105), the membrane being disposed with respect to the functional cells 120 (Fig. 1B) so as to protect the functional cells from components of a body fluid of the subject having molecular weights higher than the cutoff (par. 0026 and Fig. 1B disclose the outer membrane is disposed adjacent the functional cells 120 and is impermeable to immunoglobulins and cells having a molecular weight higher than 70,000 Daltons); wherein the membrane comprises a gas-permeable membrane (membrane 105 is permeable to anything having a molecular weight lower than 10,000 Daltons including gases).
Regarding claim 6, Vardi discloses the at least one layer of transplanted cells comprises a first and a second layer of transplanted cells (Figs. 1A-1B and par. 0028 disclose a plurality of functional cells 120 that can be embedded in a gel where the cells are dispersed in gel and form plurality of layers adjacent to each other), and wherein the first and second layers of transplanted cells are in communication with the gaseous oxygen (par. 0030 discloses oxygen is generated by photosynthetic cells 135 and is then diffused to annular space 115 and is made available to functional cells 120).
Regarding claim 7, Vardi discloses wherein the apparatus is configured to permit passage of the gaseous oxygen between the at least one oxygen reservoir (par. 0030 discloses oxygen is diffused between reservoirs 115 and 130) and a vicinity in the body of the subject that is external to the housing (pars. 0026 and 0027 disclose the inner member 105 permits exchange of gases having a molecular weight cutoff of 100-200 Daltons and outer membrane 105 has molecular weight cutoff of 10,000 Daltons where a gas that is permeable through inner membrane 110 is permeable through outer membrane 105 since the outer membrane allows for permeation of molecular weight that is higher than the molecular weight of oxygen which is less than 100-200 Daltons since it diffuses through inner membrane 110, the chamber 100 in Vardi is fully capable of performing the intended use of being configured to permit passage of gaseous oxygen between a vicinity in the body of the subject that is external to the housing).
Regarding claim 8, Vardi discloses an oxygen generator (abstract). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vardi et al. (2004/0133188) “Vardi” in view of Stern et al. (8043271) “Stern”.
Vardi discloses the claimed invention of claim 1 including a substrate to which the transplanted cells adhere, wherein the substrate to which the cells adhere is selected from one of a liquid or a gel consisting of alginate (par. 0028 disclose the transplanted cells 120 adhere to alginate). Vardi is silent regarding wherein each of the at least one layer of transplanted cells comprises a metal grid.  However, in the same field of endeavor, Stern teaches a metal grid 162 (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the layer of transplanted cells to include a metal grid, as taught and suggested by Stern, for the purpose of providing support to the cells.
Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vardi et al. (2004/0133188) “Vardi” in view of Rotem et al. (20090012502) “Rotem”. 
Vardi discloses the claimed invention of claim 1.  Vardi is silent regarding wherein each of the at least one layer of transplanted cells are shaped to provide a three-dimensional biodegradable matrix upon which the transplanted cells are dispersed and wherein each of the at least one layer of transplanted cells are shaped to provide a three-dimensional non-biodegradable fibrillar matrix upon which the transplanted cells are dispersed.  However, in the same field of endeavor, Rotem teaches each of the at least one layer of transplanted cells are shaped to provide a three-dimensional biodegradable matrix upon which the transplanted cells are dispersed and wherein each of the at least one layer of transplanted cells are shaped to provide a three-dimensional non-biodegradable fibrillar matrix upon which the transplanted cells are dispersed (pars. 0032 and 0111).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the layer of transplanted cells to include each of the at least one layer of transplanted cells are shaped to provide a three-dimensional biodegradable matrix upon which the transplanted cells are dispersed and  wherein each of the at least one layer of transplanted cells are shaped to provide a three-dimensional non-biodegradable fibrillar matrix upon which the transplanted cells are dispersed, as taught and suggested by Rotem, for the purpose of encapsulating the cells in a protective matrix.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774